FILED
                            NOT FOR PUBLICATION                              FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-10164

               Plaintiff - Appellee,              D.C. No. 2:12-cr-01363-SRB

 v.
                                                  MEMORANDUM*
INDALECIO CASTRO-PONCE, a.k.a.
Chito,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Indalecio Castro-Ponce appeals from the district court’s judgment and

challenges the 216-month sentence imposed upon resentencing, following his jury-

trial conviction for conspiracy to possess with intent to distribute


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
methamphetamine and possession with intent to distribute methamphetamine, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Castro-Ponce’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. Castro-Ponce has filed a pro se supplemental brief. No answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal. We do not

consider Castro-Ponce’s pro se challenges to his conviction, which was previously

affirmed by this court. See United States v. Castro-Ponce, No. 13-10377, 2014
WL 5421584 (9th Cir. Oct. 24, 2014).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                     15-10164